DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 4/3/2022:
Claims 1, 3-9, 11-18, and 20 are pending in the current application.  Claims 1, 3-4, and 7-9 have been amended and Claims 2, 10, and 19 are cancelled.
The previous rejection of Claims 1 and 8 (and dependent claims) under 35 U.S.C. 112 is maintained in light of the amendment.  One occurrence of “partial battery blocks” remains in each independent claim, with no explanation provided by Applicant in the response to support the presence of the term, and so the rejection is maintained.
The cores of the previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
5.	Claims 1, 3-9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1 and 8 recite “partial battery blocks” but the term “partial” is unclear and is not sufficiently described in the instant specification to define the metes and bounds of the claims.  In other words, are partial battery blocks considered “less than that total of battery blocks” or “part of an individual battery block”?  Claims 3-7, 9, 12-18, and 20 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
6.	Claims 1, 3-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno US PG Publication 2019/0089020 in view of Tarlau US PG Publication 2018/0097265, Miniamiura US PG Publication 2003/0087148, and Kawai US PG Publication 2010/0297483.
Regarding Claims 1 and 8, Ikeno discloses a battery heat adjustment circuit and method comprising a battery pack (battery device) 11 including a battery, wherein the battery pack 11 comprises at least two battery blocks (e.g. BL1, BL2, etc.) and each block comprises one or more battery cells (Fig. 2; para 0045), a first controller (ECU) 11b respectively connected to first and second (etc) battery blocks comprised in the battery pack 11 and configured to carry out a method to  respectively detect a state (temperature) of at least two battery blocks of multi-cell battery blocks comprised in the battery pack 11 (para 0148) and respectively control, based on a state detection result (the temperature of a battery block or a cell voltage and cell capacitance or cell balance correction status) at least two battery blocks comprised in the battery pack to discharge (battery block BL2 is discharged through the heater resister R12, para 0147), and a heat adjustment loop (heater cell balance correction circuit) 202 connected to the first controller and configured to respectively adjust, by using electric energy released (discharge current through heater resister R12) by partial battery blocks, such as partial BL2 and BL1 (since both are exemplified as being heated by discharging through resisters), comprised in the battery pack, heat of at least two battery blocks comprised in the battery pack since heat is generated by R12 to warm BL2 (para 0147) (see at least Figs 2-3, 12-14; paras 0134-0137, 0144-0151). 
Ikeno fails to specifically disclose wherein the heat adjustment loop comprises a heat adjuster and a valve assembly box, the heat adjuster is connected to the first controller, and is configured to adjust a temperature of a cooling liquid by using the electric energy released by at least two battery blocks comprised in the battery pack, the valve assembly box is configured to distribute the cooling liquid flowing through at least two battery blocks comprised in the battery pack, and respectively control a flow velocity of the cooling liquid flowing through at least two battery blocks comprised in the battery pack.  However, Tarlau discloses a battery with a heat adjustment loop having a heat adjuster (cooler) configured to adjust a temperature of a cooling liquid and including a valve assembly box (the casing of cooling plate or housing enclosure 200) configured to distribute cooling liquid flowing through the battery pack and respectively control a flow velocity of the cooling liquid (see Figs and at least paras 0026, 0042, 0068).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the heat adjustment loop of Ikeno a heat adjuster connected to the first controller and configured to adjust temperature of a cooling liquid and a valve assembly box configured to distribute the cooling liquid flowing through a battery blok comprised in the battery pack and respectively control a flow velocity of the cooling liquid flowing through partial battery blocks in the battery pack because Tarlau teaches these features and functions as a desirable and effective way to control the temperature of a similar battery pack and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  
Ikeno modified by Tarlau does not specifically recite that the cooling liquid is distributed to flow through at least two battery blocks and respectively control a flow velocity of the cooling liquid flowing through at least two battery blocks comprised in the battery pack.  However, Minamiura discloses a battery heat adjustment system wherein each battery block 1a-1d of a battery pack 10 has its own respective cooling mechanism (fan) 2a-2d that is controlled by a controller 4 such that the air flow rate (coolant flow rate) is adjusted and controlled in response to respective temperature detecting sections 3a-3d with the advantage that this allows temperature differences between battery blocks to be made equal to or smaller than a threshold by controlling the cooling air flow rate to each block individually (see at least paras 0011-0021, 0030-0036, Figs 1-6).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to distribute cooling liquid flowing through the at least two battery blocks comprised in the battery pack of Ikeno modified by Tarlau and respectively control a flow velocity of the cooling liquid flowing through the at least two battery blocks because Minamiura teaches that controlling the temperature of each battery block in a battery pack by adjusting the flow rate of cooling fluid to each block allows for minimization of temperature differences between battery packs.
Ikeno modified by Tarlau and Minamiura fails to specifically disclose that the heat adjuster uses electric energy released by at least two battery blocks.  However, Kawai teaches that heat adjustment apparatuses can be powered by external power sources or by the battery packs that are subject to the heat adjustment (see e.g. para 0044).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use energy produced by the partial battery blocks to adjust the temperature of the cooling liquid of Ikeno modified by Tarlau and Minamiura because Kawai teaches that this allows power from the battery to be supplied directly to the heat adjuster, and further, the skilled artisan would understand that this simplifies the assembly.  
Regarding Claims 3 and 11, since the battery module of Ikeno modified by Tarlau, Minamiura, and Kawai has at least two battery blocks that store energy and that adjust the temperature of the cooling liquid, any of the battery blocks can be seen as a part of the energy storage circuit that stores electrical energy released by other battery blocks to adjust a temperature of a cooling liquid by using the stored electric energy.  The valve assembly box is described in the rejection of Claim 1, above, which is incorporated herein in its entirety.  
Regarding Claims 4-6, Ikeno modified by Tarlau, Minamiura, and Kawai discloses a first controller and the energy circuit having an energy storage device (battery, meeting Claim 5) that stores the electric energy released by battery block in the battery pack, and it would be obvious to include a second controller connected to the energy storage device and configured to control the stored electric energy in the energy storage device to release to a function device (cooler such as a coolant compressor or cooling fan as taught by Tarlau, meeting Claim 6) and the function device connected to the second controller and configured to adjust the temperature of the cooling liquid under the driving of the electric energy released by the second controller since the addition of a second controller would require a simple duplication of parts and the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding Claim 9, Ikeno discloses that detecting a state of partial battery blocks comprised in a battery pack comprises respectively detecting a State of Charge (SOC) of partial battery blocks comprised in the battery pack and respectively controlling, based on a state detection result, partial battery blocks comprised in the battery pack to discharge comprises respectively controlling, based on a SOC result, partial battery blocks comprised in the battery pack to discharge (para 0079-0084).  
Regarding Claims 13, 14, 17, and 18, Ikeno discloses that the controller comprises a computer which is an electronic device comprising a memory (computer-readable storage medium) and processor (see para 0034).
Regarding Claims 15-16 and 20 Ikeno discloses that the controller comprises a computer which is an electronic device comprising a memory (computer-readable storage medium) and processor (see para 0034).
Response to Arguments
7.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  Because the scope of the claims has changed to preclude the interpretation of the “partial battery blocks” as parts of battery blocks, a new reference has been relied upon herein. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729